P ER Curiam.  AppeEee, Desha County, has filed a petition for a writ of certiorari to complete the record pursuant to Rule 3-5 of the Rules of the Supreme Court. AppeEee aEeges that certain designated items are omitted from the transcript in this case. SpecificaEy, appeEee’s petition states that the trial exhibits were not included within the record. AppeEee requests that we require the clerk of the trial court to transmit aE standard-size trial exhibits to our court. Rule 3-1 (a) of the Rules of the Supreme Court provides that the record should include “exhibits.” Accordingly, we grant appeEee’s request and order the clerk of the trial court to transmit the trial exhibits to this court.  AppeEee also argues that various over-sized trial exhibits should have been included within the record. Rule 3-1 (j) of the Rules of the Supreme Court states that “documents of unusual bulk or weight” may be filed with our court upon direction of the “party” or “the clerk of the court.” AppeEee contends that “the trial court’s transcript and the appeEant’s abstract of the testimony wiE be impossible to foEow unless these exhibits are part of the record.” Because these exhibits may be vital to our consideration of this case, we direct the clerk of the trial court to transmit these exhibits to this court.1   FinaEy, appeEee contends that appeEant should bear the costs associated with supplementing the record. Pursuant to Rule 4-2 of the Rules of the Supreme Court, the proper time to assess costs to appeEant for faEure to properly abstract the case is after we take the case under consideration. Accordingly, we decline to assess any costs associated with supplementing the record at this time.  We grant the appeEee’s petition and direct that a writ of certiorari be issued to the clerk of the trial court to complete the record within thirty days and deliver it as soon as completed pursuant to Rule 3-5 (b) of the Rules of the Supreme Court.2  Petition granted. Imber and Hannah, JJ., not participating.   We note that appellee does not think that it is necessary for the clerk of the trial court to transmit exhibit number forty-three to this court for our review during our consideration of this case. Because exhibit number forty-three is a cross-section of a persimmon tree, we agree with appellee and order the clerk of the trial court to retain possession of this over-sized exhibit.    Because the oversized exhibits are irreplaceable, they should be hand-delivered to the clerk of this court.